            Case 1:20-cv-03139 Document 1 Filed 04/20/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NATIONAL UNION FIRE INSURANCE
                                                        Civ. No.:
COMPANY OF PITTSBURGH, PA., on
Behalf of Itself and Each of Its Related
Companies that Provided Insurance Coverage             PETITION TO COMPEL
to Respondents/Defendants,                             ARBITRATION AND, IN THE
                                                       ALTERNATIVE, COMPLAINT
                        Petitioner/Plaintiff,          FOR BREACH OF CONTRACT,
                   - against -                         UNJUST ENRICHMENT,
                                                       QUANTUM MERUIT AND
WYNN    LAS    VEGAS,  LLC                      and    DECLARATORY JUDGMENT
TUTOR-SALIBA CORPORATION,

                        Respondents/Defendants.



               Plaintiff, National Union Fire Insurance Company of Pittsburgh, Pa., on behalf of

itself and each of its related companies that provided insurance coverage to Respondents/Defendants

(“National Union”) respectfully petitions the Court for an Order pursuant to the Federal Arbitration

Act, 9 U.S.C. § 1 etseq., and the terms of the Parties’ arbitration agreement, (i) compelling Wynn

Las Vegas, L.L.C. (“Wynn”) and Tutor-Saliba Corporation (“Tutor-Saliba”) (jointly “Respondents”)

to submit to binding arbitration. If the instant Petition to Compel Arbitration (“Petition”) is denied

as to either Respondent, then National Union asserts claims before this Court seeking money

damages from such Respondent(s) for breach of contract, unjust enrichment, quantum meruit and

Declaratory Judgment.


                                      NATURE OF THE CASE

                  1.       Beginning on or about May 15, 2006, National Union provided an

  insurance program (the “Insurance Program”) including general liability insurance coverage to

  Respondents pursuant to certain policies of insurance and endorsements thereto (the “Policies”),

  including a certain Large Risk Rating Plan (“LRRP”) endorsement. In connection with the
         Case 1:20-cv-03139 Document 1 Filed 04/20/20 Page 2 of 12




Policies, the Parties entered into certain written agreements governing the Insurance Program,

including a Payment Agreement effective May 15, 2006 (the “Payment Agreement”) and certain

Addenda and Schedules (the Payment Agreement, the Addenda, Schedules and Policies

collectively referred to as the “Program Agreements”).


               2.      The LRRP endorsement sets out Respondents’ obligations to pay

premium and to reimburse National Union for retained losses.           The LRRP specifies the

“retention” amounts of $500,000 for reimbursable deductible losses for each policy year and

further provides that “F inal Prem ium , will be payable in its entirety promptly unless otherwise

specified in a premium finance agreement between you and us.” The Payment Agreement,

which constitutes the premium finance agreement between Respondents and National Union,

defines Respondents’ “Payment Obligation,” and also includes broad and binding arbitration

provisions.


               3.      Respondents are currently in default of their Payment Obligation to

National Union in an amount up to $500,000, which amount may be subject to adjustment, and

other further and additional amounts due under the Payment Agreement (or that may become due

during the course of this proceeding). Respondent Wynn further contends that $481,958.68 paid

by it on account of an insured claim asserted by Continental Fire Sprinkler (the “Continental

Claim”) was paid under protest and is subject to being returned to Wynn.


                                       THE PARTIES

               4.      Petitioner/Plaintiff National Union is a Pennsylvania corporation, with a

principal place of business in New York, New York.


               5.      Upon information and belief, respondent/defendant Wynn is a Nevada


                                              2
           Case 1:20-cv-03139 Document 1 Filed 04/20/20 Page 3 of 12




  limited liability company with a principal place of business in Las Vegas, Nevada.


                 6.      Upon information and belief, respondent/defendant Tutor-Saliba is a

  California corporation with a principal place of business in Sylmar, California.             Upon

  information and belief, Tutor-Saliba is a wholly-owned subsidiary of Tutor-Perini Corporation.


                                 JURISDICTION AND VENUE

                 7.      This Court has jurisdiction over this action pursuant to 28 U.S.C.

  § 1332(a)(1). The amount in controversy, exclusive of interest and costs, exceeds $75,000 and

  National Union and Respondents are citizens of different States.


                 8.      Venue is proper within this district pursuant to 28 U.S.C. § 1391(a)

  because a substantial part of the events giving rise to the within action occurred in this district

  and because Respondents are subject to personal jurisdiction in this district.


                 9.      Jurisdiction and venue also are proper within this district because, as part

  of the Parties’ agreements to arbitrate (discussed below), the Parties agreed to submit any motion

  to compel arbitration to “a court of competent jurisdiction in the City, County, and State of New

  York.”


                            FACTS COMMON TO ALL COUNTS


The Insurance Program Between The Parties

                 10.     Beginning on or about May 15, 2006, National Union provided the

  Insurance Program, pursuant to certain Program Agreements. The Program Agreements include

  Policies, Addenda and Schedules, and a Payment Agreement.


                 11.     The Policies include a LRRP endorsement which sets out Respondents’


                                                  3
          Case 1:20-cv-03139 Document 1 Filed 04/20/20 Page 4 of 12




  obligations to pay premium and to reimburse National Union for retained losses. The LRRP

  specifies the “retention” amounts of $500,000 for reimbursable deductible losses for each policy

  year and further provides that “F inal Prem ium , will be payable in its entirety promptly unless

  otherwise specified in a premium finance agreement between you and us.”


The Payment Agreement Between The
Parties And Respondents’ Breach of Same

                 12.     The Payment Agreement constitutes the premium finance agreement

  between Respondents and National Union. It defines Respondents’ “Payment Obligation,” and it

  also includes broad and binding arbitration provisions.    The Payment Agreement is annexed

  hereto as Exhibit A.


                 13.     The Payment Agreement became effective on or about May 15, 2006 and

  ends “only after You [Respondents] and we [National Union] have settled and paid all

  obligations between You and us relating to this Agreement.” Ex. A. Accordingly, the Payment

  Agreement remains in full force and effect.


                 14.     As the governing premium finance agreement, the Payment Agreement

  provides:

              WHAT HAVE YOU AND WE AGREED TO?
              We have agreed to the following:
                   to provide You insurance and services according to the
                    Policiesand other agreements;and
                   to extend credit to You by deferring our demand for full
                    payment of the entire amount of YourPa ym entO blig at
                                                                         ion if
                    You make partial payments according to this Agreement.
              To induce us to agree as above,
              You have agreed to the following:
                   to pay us all YourPa ym entO blig at
                                                       ion and to perform all
                    Your other obligations according to this Agreement and


                                                4
            Case 1:20-cv-03139 Document 1 Filed 04/20/20 Page 5 of 12




                      Sch edulefor all entities covered by the Policies;
                     To provide us with collateral according to this Agreement
                      and Sch edule.

Ex. A (bold and italics in original).


                   15.     In turn, “Your Payment Obligation” is defined as follows:

                “Your Payment Obligation” means the amounts that You must pay
                us for the insurance and services in accordance with the terms of the
                Policies, this Agreement, and any similar primary casualty insurance
                policies and agreements with us incurred before the inception date
                hereof. Such amounts shall include, but are not limited to, any of the
                following, including any portions thereof not yet due and payable:
                      the premiums and premium surcharges, taxes and
                          assessments,
                      D educt   ibleLossReim bursem ent    s
                      any amount that we may have paid on Yourbehalf because of
                          any occurrence, accident offense, claim or suit with respect to
                          which You are a self-insurer,
                      any other fees, charges, or obligations as shown in the
                          Sch eduleor as may arise as You and we may agree from time
                          to time,
                      costs and expenses incurred by any third party administrator,
                Loss Reserves: YourPa ym entO blig a t       ion includes any portion of
                the      premiums,       premium      surcharges,     D eductible Loss
                Reim bursem ent    sor other obligations that we shall have calculated on
                the basis of our reserves for Lossand A LA E. Those reserves shall
                include specific reserves on known Lossesa nd A LA E, reserves for
                incurred but not reported Losses and A LA E , and reserves for
                statistically expected development on Lossesa nd A LA E that have
                been reported to us. Any Loss development factors we apply in
                determining the such reserves will be based on our actuarial
                evaluation of relevant statistical data including, to the extent
                available and credible, statistical data based upon Yourcumulative
                Loss and A LA E history.
Ex. A (2006 Addendum).


                   16.     In breach of the Payment Agreement, Respondents are currently in default

   of their Payment Obligation to National Union in an amount up to $500,000, which amount may



                                                   5
           Case 1:20-cv-03139 Document 1 Filed 04/20/20 Page 6 of 12




  be subject to adjustment, and other further and additional amounts due under the Payment

  Agreement (or that may become due during the course of this proceeding).


The Broad Arbitration Agreement Between the Parties

                    17.   The Payment Agreement broadly requires that all disputes about “Your

  Pa ym entO blig at
                   ion” be submitted to arbitration before a Panel of three industry qualified

  arbitrators. SeeEx. A (“HOW WILL DISAGREEMENTS BE RESOLVED”). In addition,

  “[a]ny other unresolved dispute arising out of this Agreement must be submitted to arbitration.”

  I d.


                    18.   The Payment Agreement further provides that the Arbitration Panel “will

  have exclusive jurisdiction over the entire matter in dispute, including any question as to its

  arbitrability”:

               The arbitrators may award compensatory money damages and
               interest thereon. They may order You to provide collateral to the
               extent required by this Agreement. They will have exclusive
               jurisdiction over the entire matter in dispute, including any question
               as to its arbitrability.

Ex. A.


                    19.   The Payment Agreement vests jurisdiction in this Court to decide this

  Amended Petition to Compel Arbitration, specifically providing that any motion to compel

  arbitration, or to have an arbitrator appointed by the Court, must be brought “in a court of

  competent jurisdiction in the City, County, and State of New York”:

               How arbitrators must be chosen: You must choose one arbitrator
               and we must choose another. They will choose the third. If you or
               we refuse or neglect to appoint an arbitrator within 30 days after
               written notice from the other party requesting it to do so, or if the two
               arbitrators fail to agree on a third arbitrator within 30 days of their
               appointment, either party may make application only to a court of


                                                  6
           Case 1:20-cv-03139 Document 1 Filed 04/20/20 Page 7 of 12




               competent jurisdiction in the City, County, and State of New York.
               Similarly, any action or proceeding concerning arbitrability,
               including motions to compel or stay arbitration, may be brought only
               in a court of competent jurisdiction in the City, County, and State of
               New York.

Ex. A (2006 Addendum).


                  20.       The Payment Agreement further provides that the arbitrators must have

  certain qualifications:

               Qualifications of arbitrators: Unless You and we agree otherwise,
               all arbitrators must be executive officers or former executive officers
               of property of casualty insurance or reinsurance companies or
               insurance brokerage companies, or risk management officials in an
               industry similar to Yours, domiciled in the United States of America
               not under the control of either party to this Agreement.

Ex. A.


                  21.       Finally, the Payment Agreement provides that “[t]he arbitration must be

  governed by the United States Arbitration Act, Title 9 U.S.C. Section 1, et seq. [“FAA”].” Ex.

  A. However, even in the absence of this express provision, the FAA would apply because the

  instant dispute involves interstate commerce.


The Agreement to Pay the Costs of Enforcement

                  22.       The Payment Agreement provides:

                        WHO       MUST        PAY      TO      ENFORCE      THIS
                        AGREEMENT? If You or we fail to perform or observe
                        any provision under this Agreement, the other may incur
                        reasonable additional expenses to enforce or exercise its
                        remedies. Either You or we must reimburse the other upon
                        demand and presentation of clear and convincing supporting
                        evidence for any and all such additional expenses.

Ex. A. National Union seeks an award of its “reasonable additional expenses to enforce or exercise

its remedies” under the Payment Agreement, including but not limited to its reasonable attorneys’



                                                  7
            Case 1:20-cv-03139 Document 1 Filed 04/20/20 Page 8 of 12




fees and costs in connection with this Petition and in the Arbitration.


The Arbitration Demand

                   23.     Efforts to resolve this foregoing dispute having failed, National Union

   served Respondents with an Arbitration Demand on or about April 1, 2020, seeking an arbitral

   award of the monies owed (the “Arbitration”).


                   24.     In the Arbitration Demand, National Union seeks an award pursuant to the

   Program Agreements determining all amounts due to it and an award against each Respondent,

   jointly and severally, providing for payment of all such amounts, plus interest and the Cost of

   Enforcement. Additionally, National Union seeks an award that all amounts billed by National

   Union to Respondents falls within the “must abide” clause of the governing Payment Agreement,

   stating that “You [Respondents] must abide by the results under this Agreement of any payment

   of Loss or ALAE that the claims service provider or we shall have made in the absence of

   negligence and in good faith under any of the Policies” (Ex. A), and that, accordingly, all

   amounts billed by National Union, and all amounts previously paid to National Union on account

   of the Insurance Program, including the Continental Claim, were valid, due and owing.


                   25.     Notwithstanding the foregoing provisions that require arbitration, in a

   telephone conversation on April 17, 2020, counsel for Wynn advised that Wynn may contend that

   the arbitration provision may not be enforceable and that it reserved the right to commence a

   proceeding to stay or otherwise oppose arbitration.


                   26.     This Petition follows.




                                                    8
         Case 1:20-cv-03139 Document 1 Filed 04/20/20 Page 9 of 12




                                      COUNT ONE
                          (PETITION TO COMPEL ARBITRATION)

                27.       National Union incorporates by reference its allegations in paragraphs 1

through 26 as if fully set forth herein.


                28.       National Union and Respondents entered into valid and binding broad

agreements to arbitrate.


                29.       The Parties currently dispute Respondents’ Payment Obligation to

National Union.


                30.       The dispute falls within the scope of the Parties’ broad agreement to

arbitrate as set forth in the governing Payment Agreement. Moreover, under the Payment

Agreements, any issues as to arbitrability are solely for the arbitrators to resolve.


                31.       National Union has served an Arbitration Demand upon Respondents,

demanding that they arbitrate the Parties’ dispute. Respondent Wynn has asserted it may not be

obligated to arbitrate.


                32.       This matter is governed by the FAA because (i) it involves interstate

commerce, and (ii) the Payment Agreement expressly incorporates the FAA. Section 4 of the

FAA (9 U.S.C. § 4), provides:

                      A party aggrieved by the alleged failure, neglect, or refusal of
                      another to arbitrate under a written agreement for arbitration
                      may petition any United States district court ... for an order
                      directing that such arbitration proceed in the manner provided
                      for in such agreement ... The court shall hear the parties, and
                      upon being satisfied that the making of the agreement for
                      arbitration or the failure to comply therewith is not in issue,
                      the court shall make an order directing the parties to proceed
                      to arbitration in accordance with the terms of the agreement.


                                                 9
        Case 1:20-cv-03139 Document 1 Filed 04/20/20 Page 10 of 12




                33.     Because the Parties have undeniably entered into a broad arbitration

agreement, and the Parties’ disputes relate to those agreements and indeed are governed by them,

National Union is entitled to an order pursuant to Section 4 of the FAA, and the terms of the

relevant agreements, compelling Respondents to arbitrate all disputes set forth in the Arbitration

Demand.

                                     COUNT TWO
                              (FOR BREACH OF CONTRACT)

                34.     National Union incorporates by reference its allegations in paragraphs 1

through 33 as if fully set forth herein.


                35.     As set forth above, National Union is entitled to entry of an Order

requiring Respondents to arbitrate all disputes between them set forth in the Arbitration Demand.


                36.     Should the Court deny or dismiss National Union’s Petition to Compel

Arbitration as set forth in Count One herein, National Union seeks judgment against Respondents

awarding National Union money damages in an amount to be proven at trial but up to $500,000

for Respondents’ breaches of contract.


                37.     The Program Agreements, including but not limited to the LRRP and the

Payment Agreement, are valid and enforceable contracts.


                38.     To date, National Union has performed all of its obligations to

Respondents under the Program Agreements.


                39.     Respondents breached their obligations under the Insurance Program by

failing to pay certain amounts owed as part of their Payment Obligation.




                                              10
        Case 1:20-cv-03139 Document 1 Filed 04/20/20 Page 11 of 12




                40.     To date, Respondents have made no attempt to cure or mitigate this

breach by tendering to National Union, at any time up to and including the date of this

Petition/Complaint, the full amount owed to National Union.


                41.     As a direct and proximate result of Respondents’ breaches of contract, to

date, National Union has suffered damages in an amount of up to $500,000, plus interest and

costs of enforcement.

                              COUNT THREE
              (FOR UNJUST ENRICHMENT AND QUANTUM MERUIT)

                42.     National Union incorporates by reference its allegations in paragraphs 1

through 41 as if fully set forth herein.


                43.     As set forth above, National Union is entitled to entry of an Order

requiring Respondents to arbitrate all disputes between them set forth in the Arbitration Demand.


                44.     In the event the Court denies or dismisses National Union’s Petition to

compel arbitration as set forth in Count One herein, National Union seeks judgment awarding it

damages in an amount to be proven at trial but not less than $500,000, plus interest and costs of

enforcement, for Respondents’ unjust enrichment and for the benefits of the insurance coverage

received which Respondents must pay for the value received.

                                    COUNT FOUR
                            (FOR DECLARATORY JUDGMENT)

                45.     National Union incorporates by reference its allegations in paragraphs 1

through 44 as if fully set forth herein.


                46.     Respondent Wynn has asserted that $481,958.68 paid by it on account of

the Continental Claim was paid under protest and is subject to being returned by National Union.


                                              11
           Case 1:20-cv-03139 Document 1 Filed 04/20/20 Page 12 of 12




  This is an actual controversy and a properly constituted arbitration panel should determine that

  this payment was due and owing and is not subject to reimbursement by National Union to

  Wynn.


                  47.         In the event the Continental Claim issue is not held to be within the

  jurisdiction of an arbitration panel, this Court should issue a declaratory judgment that this

  payment was due and owing and is not subject to reimbursement by National Union to Wynn.


                                        PRAYER FOR RELIEF

               WHEREFORE, National Union demands the following relief:

                     (a)          An order compelling Respondents to arbitrate the dispute set forth in
the Arbitration Demand;

                     (b)      In the alternative, a judgment against Respondents for money
damages, in an amount to be proven at trial, plus interest thereon;

                       (c)     In the alternative, should the Continental Claim reimbursement issue
be held non-arbitrable, a declaratory judgment in National Union’s favor that this payment was due
and owing and is not subject to reimbursement by National Union to Wynn;

                       (d)     The costs and disbursements of this action, including an award of
reasonable attorneys’ fees as one of the Costs of Enforcement under the Payment Agreement to the
extent applicable; and

                        (e)       Such other and further relief as the Court deems just and proper.


Dated:     New York, New York
           April 20, 2020                ZEICHNER ELLMAN & KRAUSE LLP

                                            By: /s/ Michael S. Davis
                                                Michael S. Davis
                                                Yoav M. Griver
                                                At torneysforpet it
                                                                  ioner/pla int
                                                                              iff N at
                                                                                     iona lUnion
                                                  F ireI nsuranceC om pa nyof Pit  t
                                                                                   sburg h , Pa .
                                                1211 Avenue of the Americas, 40th Floor
                                                New York, New York 10036
                                                (212) 223-0400



                                                    12
